To vacate their default in opposing the motion of the defendant Ayman Shahine for summary judgment dismissing the complaint insofar as asserted against him, the plaintiffs were required to demonstrate a reasonable excuse for not opposing the motion and a potentially meritorious opposition to the motion (see CFLR 5015 [a] [1]; Bazoyah v Herschitz, 79 AD3d 1081, 1081-1082 [2010]). The Supreme Court providently rejected the plaintiffs’ excuse of law office failure, as the record shows that the alleged mistake was not isolated, but rather part of a pattern of willful delay and default (see Santiago v New York City Health & Hosps. Corp., 10 AD3d 393 [2004]; Roussodimou v Zafiriadis, 238 AD2d 568, 569 [1997]). Moreover, the Supreme Court properly determined that the conclusory affidavit of merit presented by the plaintiffs was insufficient to establish a potentially meritorious opposition to the motion (see Donovan v Chiapetta, 72 AD3d 635, 636 [2010]).
Accordingly, upon renewal, the Supreme Court properly adhered to its original determination denying the plaintiffs’ motion to vacate their default. Rivera, J.E, Eng, Belen and Austin, JJ., concur.